Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Rexahn Pharmaceuticals, Inc. on FormS-8 (Registration StatementNo. 333-129294) and the Registration Statement of Rexahn Pharmaceuticals, Inc. on Form S-3 (Registration Statement No. 333-152640) of our report dated March 16, 2011 relating to the financial statements of Rexahn Pharmaceuticals, Inc., and our report dated March 16, 2011 relating to internal control over financial reporting included in this Annual Report on Form10-K of Rexahn Pharmaceuticals, Inc. for the year ended December31, 2010. /s/ PARENTEBEARD LLC New York, New York March 16, 2011
